Citation Nr: 9907758	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder 
with dysthymia, post-traumatic stress disorder (PTSD), and 
panic disorder with agoraphobia, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an evaluation in excess of 10 
percent for the veteran's anxiety disorder with dysthymia, 
PTSD, and panic disorder with agoraphobia.  The veteran, who 
had active service from November 1943 to March 1946, appealed 
that decision to the BVA.  The appeal has been continued 
following a subsequent rating decision which granted a 30 
percent evaluation, effective December 1996. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's anxiety disorder with dysthymia, PTSD, and 
panic disorder with agoraphobia, currently is manifested by 
not more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms which include depressed mood, sleeplessness, 
suspiciousness, mild memory loss, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety disorder with dysthymia, PTSD, and panic disorder 
with agoraphobia, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran has been afforded several recent VA psychiatric 
outpatient evaluations for his psychiatric condition.  All of 
the reports referred to by the veteran at his Travel Board 
hearing have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran contends that his psychiatric condition causes 
erratic mood swings which make his life very difficult.  Over 
the years, he has been troubled by recurrent memories of his 
combat-related experiences in Europe.  He has suggested that 
his disability rating is lower than it should be because he 
is generally clean and neat.  

The veteran has been treated for anxiety and depression by a 
private psychiatrist since 1984.  Lal Rohira, M.D., has 
treated the veteran primarily with Xanax since that time.  

VA records show that the veteran underwent an initial 
psychiatric evaluation in December 1996.  At that time, he 
reported that his problems included headaches, difficulty 
sleeping, and a tendency to "fly off the handle" and argue 
with his wife.  He stated that he needed Xanax to sleep and 
that he frequently had nightmares involving falling and 
combat-related situations relative to his World War II 
service.  The diagnosis was generalized anxiety disorder and 
PTSD, rule out major depressive disorder.  The Global 
Assessment of Functioning (GAF) score was 70.  The examiner 
recommended that the veteran take Xanax and Prozac.

The veteran underwent a psychiatric examination by the VA in 
January 1997.  During the interview portion of the 
examination, the veteran reported that he experienced 
restlessness and insomnia when he failed to take his 
medication.  He complained of physical difficulties of fairly 
recent onset.  He stated that he currently lived with his 
wife of thirty years and had two previous marriages.  The 
veteran volunteered that he had considered killing his first 
wife years ago when he found that she was "running around."  
Instead, they divorced.  His speech was coherent and without 
evidence of thinking disturbance.  He did not appear overtly 
anxious.  He complained of feelings of depression with no 
psychomotor retardation.  He was able to concentrate well 
during the interview and, even though he complained of poor 
memory, he was able to give adequate history including recent 
events.  The diagnosis was PTSD manifested by insomnia, 
depression and generalized anxiety.  Current GAF was 
estimated 60 to 65. 

During outpatient evaluation in March 1997, the veteran was 
noted to present a picture of anxiety attributable to both 
PTSD and generalized anxiety disorder.  He was noted to be 
neat and well-groomed and to demonstrate good hygiene.  His 
speech was normal and he was cooperative.  He described his 
mood as not very good.  His affect was sad and his range was 
restricted, constricted and blunted but appropriate.  His 
sensorium was clear, he was goal directed and he demonstrated 
good insight and judgment.  He reported flashbacks, tremors, 
occasional nightmares, night sweats and demonstrated 
decreased energy, anhedonia, and helplessness.  The veteran's 
medications were adjusted.  His GAF was assessed as 70, both 
currently and during the past year.  

In April 1997, the veteran's medication was adjusted.  He was 
characteristically well-groomed, pleasant and cooperative.  
His affect was appropriate and he was goal directed.  He was 
considered stable, still exhibited evidence of major 
depression, anxiety and PTSD.  Improvement was noted in early 
June, but his mood was noted to be adversely affected by 
multiple medical problems later in the month.  

Treatment reports from VA dated in August 1997 show that the 
veteran reported intrusive thoughts of his war service but 
noted that he was able to enjoy himself in other aspects of 
life.  He reported medical problems but indicated that he and 
his wife believed he was doing well with his psychiatric 
medication.  The veteran's mood, affect, insight and judgment 
were good.  He had no suicidal ideation.  The assessment was 
major depression in partial remission.  

The veteran was afforded an additional psychiatric 
examination by the VA in November 1997 in connection with his 
claim for increase.  The veteran reported current complaints 
of sleeplessness and depressed feelings.  He reported that he 
did not take care of himself and noted that his wife bathed 
him.  He reported that he would sit in his underwear all day 
long for weeks and not wash up.  He noted recent gallbladder 
surgery, hypertension and neuropathy which caused him to be 
unsteady on his feet.  The veteran repeated his history of 
two failed marriages and again offered that he almost shot 
his first wife years ago in a jealous rage.  It was noted 
that he had a history of violence toward his former spouses.  
He reported that he fought frequently with his present wife.  
The veteran offered that he hated noise, particularly the 
noise from crying babies and motorcycles.  He spent his free 
time listening to music and watching television.  He reported 
suicidal ideation occurring off and on, adding that he 
sometimes felt that his wife would be better off without him.  
He reported hearing voices from across the room at home.  He 
would ask his wife about this and she would reply that she 
had not spoken.

The examiner observed that the veteran was cooperative and 
that his speech was relevant, coherent, and not disjointed.  
He was oriented to time, place and person.  Memory for recent 
and past events was intact.  The veteran was observed to be 
anxious.  He could not interpret simple proverbs, name the 
presidents in reverse order or perform serial seven.  His 
insight and judgment were good.  His behavior was controlled.  
The examiner gave a diagnosis of PTSD with anxiety features.  
GAF was assessed at 45 reportedly due to poor functioning, 
suicidal ideation, avoidance behavior, anger, irritability, 
history of violent behavior, neglect of hygiene and need for 
assistance from his wife in bathing and feeding.  

The veteran had visited the outpatient clinic the day before 
the November 1997 examination.  At that time, he reported 
that he was frustrated that the doctors at VA did not listen 
to his concerns about his health.  He believed this to be in 
large part attributable to the fact that he was always well-
groomed and neat and he wondered whether he would get more 
attention if he wore tattered clothes and was unkempt.  He 
expressed concern about his and his wife's health.  He was, 
again, well-groomed and casually dressed.  His mood was angry 
and frustrated.  Affect was frustrated.  There were no 
hallucinations, delusions or suicidal ideation.  Insight and 
judgment were good.  The diagnosis was major depression in 
partial remission.  The veteran was instructed to continue 
using Prozac and Xanax.  He declined the physician's offer of 
more frequent visits for psychotherapy.  

In March 1998, the veteran was doing well but was noted to 
have voiced somatic complaints.  In May 1998, he reported 
depressed mood and low motivation.  He denied suicidal 
ideation but admitted that he sometimes got lost while 
driving or misplaced things at home.  Mental status 
examination revealed deficits in short term memory and 
calculations, extremely concrete capacity, inability to 
abstract and possible deficits in executive functioning.  His 
mood was low and his affect was appropriate.  He was not 
suicidal, his insight was fair and judgment unimpaired.  
There were no deficits in orientation.  The assessment was 
depression.  The physician added that a dementia screen would 
be performed.  

When seen again in August 1998, the veteran reported concerns 
about his failing health.  He stated that he had been having 
disturbing dreams about falling or being court-martialed for 
desertion.  The veteran had a pleasant affect and a depressed 
mood.  There was no suicidal ideation or psychosis.  His 
insight and judgment were unimpaired due to mental illness.  
The assessment was depression, early dementia.  However, 
dementia labs were reportedly within normal limits.  A slow 
taper of Xanax was ordered, as the examiner opined that this 
medication may have been contributing to the veteran's 
forgetfulness.  

The veteran's wife has submitted written statements in 
support of the veteran's claim, the most detailed of which 
was a ten-page letter dated in July 1997.  She wrote that the 
veteran's behavior had been very erratic over the past ten 
years.  He was often unpleasant and irrational, accusing her 
of stealing things he had misplaced, verbally harassing her 
and threatening to commit suicide.  He had also lost all 
interest in marital activity many years ago.  Nonetheless, 
she reported that she continued to care for him dutifully, 
preparing a special diabetic diet, and, since his gallbladder 
operation in 1996, performing his daily hygiene.  She 
reported that this was at the instruction of a physical 
therapist who told her that the veteran's balance was poor.  
She also recounted the story of the veteran almost shooting 
his first wife in anger, noting that she first heard this 
story during the veteran's VA outpatient treatment.  

At the August 1998 Travel Board hearing, the veteran 
reiterated his assertion that he had recurrent memories of 
battle, that he had a short temper, that he had some problems 
with forgetfulness and that he had problems getting along 
with his wife.  His wife said that the veteran often yelled 
at her and blamed her for most of his troubles.  

The veteran's psychiatric disability is currently rated as 30 
percent disabling under Diagnostic Code 9411.  A 30 percent 
evaluation is assigned for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, one's own occupation or own name.  

In reviewing the rating criteria in relation to the veteran's 
anxiety disorder with dysthymia, PTSD and panic disorder with 
agoraphobia, the Board finds that the veteran's disability 
picture attributable to his mental disorder is most 
consistent with the current rating and does not warrant an 
evaluation in excess of 30 percent.  The evidence does not 
suggest that his symptoms result in more than occasional 
decrease in work efficiency due to occupational and social 
impairment.  Although the veteran evidences some 
manifestations described in the criteria for a 50 percent 
evaluation, (e.g., some impaired abstract thinking and 
disturbances of motivation and mood), he clearly does not 
exhibit most of the symptoms described therein to the 
requisite degree.  For example, the clinical evidence does 
not show that the veteran suffers from circumstantial, 
circumlocutory or stereotyped speech; panic attacks which 
occur at least once a week; difficulty in understanding 
complex commands, or impairment of short and long-term 
memory.  

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 30 percent evaluation as assigned 
by the RO during the course of this appeal.  As reflected in 
the outpatient treatment notes, for example, his description 
of memory loss, his wife's description and his tested memory 
level show mild memory loss, characterized by forgetting 
things such as directions and names, rather than retention of 
only highly learned material and forgetting to complete 
tasks.  He has repeatedly been shown to function 
satisfactorily in terms of routine behavior and conversation.  
The evidence does not demonstrate aberrant speech or affect 
which would warrant a higher rating.  

The Board appreciates the veteran's contention that his 
generally good appearance, including good hygiene, does not 
in and of itself preclude a higher evaluation and emphasizes 
that his disability rating is based on his disability picture 
as shown by the totality of the evidence, not merely by one 
factor such as grooming.  The Board, however, notes that the 
veteran's good hygiene or lack thereof is not particularly 
probative given that the record is replete with references to 
his wife's assistance being in response to his physical 
rather than psychological problems.  The record provides no 
basis to conclude that the veteran would be precluded from 
performing personal hygiene by reason of his mental disorder.  

In determining the veteran's degree of disability, the Board 
has considered the entire record as discussed in this 
decision.  Although the November 1997 examination has been 
considered, the Board finds this examination to be less 
probative than the treatment records and the earlier rating 
examination because it is based on a number of factors that 
are disputed in the record.  The examiner indicated that the 
need for assistance with hygiene was related to mental 
illness, which is not supported in the record.  Both the 
veteran and his wife have explained that she performs these 
functions because of the veteran's physical limitations.  
Moreover, the outpatient records repeatedly show that the 
veteran has been generally functioning well.  Though the 
veteran's history of violence was noted as a factor, his wife 
of 30 years has indicated that he has not been physically 
abusive toward her and that she only recently heard of his 
transient homicidal thoughts towards his first wife.  
Finally, the veteran presented in an angry but appropriate 
mood the day before that examination and his overall 
functioning did not appear as limited.  

The veteran appears to enjoy at least some limited activity 
with his wife; they go out in the car for drives on a fairly 
routine basis.  Although they both testified at the Travel 
Board hearing that they do argue, he does perform generally 
routine daily activities such as having regular scheduled 
meals, watching television and listening to music.  Moreover, 
although he may not socialize in a conventional way, it is 
undisputed that he engages in discourse with his wife and his 
family members when they visit.  These actions suggest 
sustained social and occupational capabilities well in excess 
of the limitations contemplated by a 50 percent rating.  He 
does, as contemplated by the 30 percent evaluation, appear to 
have a sleep impairment and he certainly has demonstrated 
suspiciousness.  However, there has been no memory deficit, 
forgetfulness or impairment of abstract thinking to such a 
degree that would support a 50 percent evaluation.

Further, the Board notes that the veteran has recently 
received multiple GAF scores.  The GAF scores are set forth 
in the DSM-IV, which has been adopted by the VA.  See 
38 C.F.R. § 4.125.  Under the Diagnostic Criteria from DSM-
IV, the score of 70 or 65 is appropriate where there are some 
mild symptoms such as depressed mood or mild insomnia.  A 
score of 60 is appropriate where behavior is manifested by 
moderate symptoms (e.g. flat affect, circumstantial speech, 
and occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends and conflicts with peers and co-workers).  A score of 
50 is appropriate where there are serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or serious impairment in social, occupational or 
school functioning, such as no friends, unable to keep a job.  
The score of 45 is appropriate where functioning is greater 
than that which would produce some impairment in reality 
testing and yet less than that which would be demonstrated 
with moderate symptoms as contemplated by a 50 score.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  

The GAF scores in the claims file are varied, ranging from 45 
to 70.  It is acknowledged that the 45 GAF was based on an 
examination which reflected some information which was 
inconsistent with the rest of the record.  The Board has 
considered the 70 GAF in relation to the veteran's service-
connected disability and concludes that this one assessment 
is probative, but also is not controlling.  Overall, the 
records generally suggest that the veteran's level of 
functioning is between 60 and 70.  Such a score is indicative 
of not more than moderate symptoms as previously discussed.  
The symptoms associated with these GAF scores are more 
consistent with findings on examination and also with 
activities described by the veteran and his wife.  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) (a GAF of 55 
to 60 corresponds to moderate difficulty in social, 
occupational, or school functioning.)  Significantly, Dr. 
Rohira had reported at the outset of the current claim that 
the veteran was alert and oriented, and that his mood had 
stabilized with medication.  

The Board recognizes that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, even 
though the Board notes that recent clinical reports suggest 
that the veteran's memory problems may be attributable to 
nonservice-connected dementia, the Board has considered this 
problem in relation to his service-connected condition. 

The Board finds that the veteran's anxiety disorder with 
dysthymia, PTSD, and panic disorder with agoraphobia, is most 
consistent with the 30 percent evaluation.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt throughout the decision-making process; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no assertion or 
showing that the veteran's disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  

Although the veteran has been unemployed throughout this 
appeal period, the record indicates that he retired in 1988 
after working for many years.  There is no indication that 
his retirement was prompted by his psychiatric condition.  
Notes from Dr. Rohira in August and September 1988 show that 
the veteran felt good about his retirement and had adjusted 
in reasonable spirits.  The veteran's treatment consists 
primarily of medication checks, and there are no related 
circumstances which would preclude work.  The Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not demonstrated in this case.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for anxiety disorder 
with dysthymia, PTSD, and panic disorder with agoraphobia, is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

